Case 4:19-cv-00399-ALM-CAN Document 55 Filed 08/21/20 Page 1 of 2 PageID #: 1259




                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  KINGMAN HOLDINGS, LLC AS                          §
  TRUSTEE FOR THE RIMROCK CIRCLE                    §
  8011 LAND TRUST                                   §
                                                    §   Civil Action No. 4:19-CV-399
  v.                                                §   (Judge Mazzant/Judge Nowak)
                                                    §
  WILMINGTON SAVINGS FUND                           §
  SOCIETY, FSB, AS OWNER TRUSTEE OF                 §
  THE RESIDENTIAL CREDIT                            §
  OPPORTUNITIES TRUST V-C                           §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On May 29, 2020, the report of the Magistrate Judge (Dkt. #48) was entered containing proposed

  findings of fact and recommendations that Defendant Wilmington Savings Fund Society, FSB, as

  Owner Trustee of the Residential Credit Opportunities Trust V-C’s Motion for Summary Judgment

  (Dkt. #39) be granted and Plaintiff Kingman Holdings, LLC as Trustee for the Rimrock Circle

  8011 Land Trust’s quiet title claims be dismissed with prejudice.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Defendant Wilmington Savings Fund Society, FSB, as

  Owner Trustee of the Residential Credit Opportunities Trust V-C’s Motion for Summary Judgment
Case 4:19-cv-00399-ALM-CAN Document 55 Filed 08/21/20 Page 2 of 2 PageID #: 1260

.

    (Dkt. #39) is hereby GRANTED, and Plaintiff Kingman Holdings, LLC as Trustee for the

    Rimrock Circle 8011 Land Trust’s quiet title claims are DISMISSED WITH PREJUDICE.

          IT IS SO ORDERED.
           SIGNED this 21st day of August, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                              2
